DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive. 
Applicant argues that Lawrence in view of Falcon et al. do not teach detection of a keyword, determination, in response to the detection, of whether an active one of a plurality of voice assistant applications has designated itself as uninterruptable, and, if it is determined that the active one of the plurality of voice assistant applications has not designated itself as uninterruptable, transmission of an activation to one of the plurality of voice assistant applications associated with the detected keyword (Amendment, pages 9 – 11).
The examiner disagrees, and points out those limitations are rejected in a combination of Lawrence and Falcon et al..  Lawrence discloses that “Each assistant, 102-108, listens for an utterance of their key phrase and, when the key phrase is recognized, the assistant tries to execute whatever task or service request follows.  For example, a microphone on the device 100 may hear "Alexa, what is the weather in Bangalore?"…there may be a rule that says to always use Alexa 102 or always use Cortana 104.” (paragraphs 10 – 12, 18 – 23).  And Falcon et al. disclose “ The grammar associated with the MP3 player (not shown) will recognize "David Bowie" and play the desired selection that is associated with that command(activating the The global flag 826 is a value that, when set, indicates that the grammar associated with the grammar table 810 is a global grammar that may not be interrupted by another application or the speech system 102 (but only the same application).  If the global flag 826 is not set, then the grammar is a yielding grammar that can be interrupted by other applications or by the speech system 102” (the global grammar is not set by the interaction action manager as argued by the applicant; paragraph115).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 – 3, 5 – 10, 12 – 16,  18– 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US PAP 2019/0013019) in view of Falcon et al., (US PAP 2007/0143115).
As per claims 1, 8, 15, Lawrence teaches a computing system comprising one or more processing units to execute processor-executable program code stored on a non-transitory medium to cause the computing system to:

detect one of the plurality of respective voice keywords (paragraphs 10 - 12; 18 – 23);
in response to the detection of the one of the plurality of respective voice keywords, determine whether an active one of the plurality of voice assistant applications has designated as always available (“Each assistant, 102-108, listens for an utterance of their key phrase and, when the key phrase is recognized, the assistant tries to execute whatever task or service request follows.  For example, a microphone on the device 100 may hear "Alexa, what is the weather in Bangalore?"…there may be a rule that says to always use Alexa 102 or always use Cortana 104.”; paragraphs 10 - 12; 18 – 23); and
if it is determined that the active one of the plurality of voice assistant applications has not designated as available, transmit an activation to the one of the plurality of voice assistant applications associated with the detected keyword (“Each assistant, 102-108, listens for an utterance of their key phrase and, when the key phrase is recognized, the assistant tries to execute whatever task or service request follows.  For example, a microphone on the device 100 may hear "Alexa, what is the weather in Bangalore?"…there may be a rule that says to always use Alexa 102 or always use Cortana 104.”; paragraphs 10 - 12; 18 – 23).
However, Lawrence does not specifically teach determining whether any of the plurality of voice assistant applications are designated as uninterruptable; if it is 
Falcon et al. disclose that the grammar associated with the MP3 player (not shown) will recognize "David Bowie" and play the desired selection that is associated with that command(activating the grammar associated with the keyword "play MP3 David Bowie." when no active voice applications has designated itself as uninterruptable; paragraph 114)… The global flag 826 is a value that, when set, indicates that the grammar associated with the grammar table 810 is a global grammar that may not be interrupted by another application or the speech system 102 (but only the same application).  If the global flag 826 is not set, then the grammar is a yielding grammar that can be interrupted by other applications or by the speech system 102 (the global grammar is set by itself, not by the interaction action manager as argued by the applicant; paragraph 115).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine whether an active one of the plurality of voice assistant applications has designated itself as uninterruptable as taught by Falcon et al., in Lawrence, because that would help manage interactions between multiple speech applications and a user so that (a) it is clear to the user which application the user is speaking to, and (b) it is clear to the applications which application is active (paragraph 13).



As per claims 3, 10, Lawrence in view of Falcon et al., further disclose determination of whether the one of the plurality of voice assistant applications associated with the detected keyword is active; and if it is determined that the one of the plurality of voice assistant applications associated with the detected keyword is active, transmission of an activation to the one of the plurality of voice assistant applications associated with the detected keyword (“Each assistant, 102-108, listens for an utterance of their key phrase and, when the key phrase is recognized, the assistant tries to execute whatever task or service request follows.  For example, a microphone on the device 100 may hear "Alexa, what is the weather in Bangalore?".’; Lawrence, paragraphs 10 - 12; 18 – 23; Falcon et al., paragraphs 114, 115).



As per claims 6, 13, 19, Lawrence in view of Falcon et al., further disclose detect a second one of the plurality of respective voice keywords; in response to the detection of the second one of the plurality of respective voice keywords, determine whether any of the plurality of voice assistant applications are designated as uninterruptable; and
if, in response to the detection of the second one of the plurality of respective voice keywords, it is determined that none of the plurality of voice assistant applications are designated as uninterruptable, transmit an activation to a second one of the plurality of voice assistant applications associated with the second detected keyword (“Similarly, Cortana 104 may respond to its key phrase "Hey Cortana" 112 and Real Speech 114 may respond to "Hello Computer" 114.”; Lawrence, paragraphs 10 - 12; 18 – 23; Falcon et al., paragraphs 114, 115).

	As per claims 7, 14, 20, Lawrence in view of Falcon et al., further disclose determination that one of the plurality of voice assistant applications associated with the detected keyword is active; and in response to the determination that the one of the .

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658